DETAILED ACTION
This is a final office action in response to the amendment filed 12/09/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Status of Claims
Claims 1, 3, 13-14 have been amended. Claims 1-16 are currently pending in the Application and have been examined.
Response to Amendment 
The amendment filed 12/09/2022 has been entered.
Response to Arguments
Applicant submits on page 9 of the remarks that the claims have been amended to overcome the rejections. Regarding the 35 U.S.C. 101 rejection, Applicant submits that the claims are directed to a machine rather than an abstract idea of a mental process. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), the October 2019 Updated Guidance and under the analysis of claims under step 2A of the Alice framework, if a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the present claims are considered to be abstract ideas because they are directed to a mental process. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Per the October 2019 Updated Guidance examples of claims that recite mental processes include: a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Claims can recite a mental process even if they are claimed as being performed on a computer. The claim recites a mental process performed on a computer, the steps recited in the claims are acts of evaluating information that can be practically performed in the human mind. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).
Applicant submits on page 11 of the remarks that the applied references do not disclose fashion coordination using the memory network technology of the present invention. Examiner respectfully disagrees, and notes that it is unclear from Applicant’s response how the applied prior art distinguishes from the claimed invention. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-16, the independent claims (claims 1 and 13) are directed, in part, to an apparatus and a method for providing fashion coordination knowledge. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-12 are directed to an apparatus which falls under the category of a machine and claims 13-16 are directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to providing fashion coordination knowledge… , embedding a user's question and a previously created answer to acquire a digitized embedding vector; creating fashion coordination knowledge…by using the embedding vector as an input; and creating dialog content for configuring fashion coordination… by using the embedding vector and the created fashion coordination knowledge as an input. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a processor”; “a recording medium”; “a plurality of units”; “an apparatus”; “a neural network”; “an explicit memory”; “a working memory”; “a long-term memory”; “a language embedding unit”; “a digitized embedding vector”; “a fashion coordination knowledge creation unit”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 5 and related text and [0013] and [0046] to understand that the invention may be implemented in a generic environment that: “FIG. 1 is a block diagram showing an embodiment of an apparatus for providing fashion coordination knowledge using a neural network having an explicit memory according to the present invention. The present invention will be described below using "unit" and "part," which indicate element names in terms of apparatuses, but the description of the configuration aspects may cover the description of the method aspects of the present invention; the present invention may be implemented in an apparatus aspect or a method aspect. In particular, a function or process of each element of the present invention may be implemented in at least one of a digital signal processor (DSP), a processor, a controller, an application-specific IC (ASIC), a programmable logic device (such as a field programmable gate array (FPGA)), and other electronic devices and as a hardware element including a combination thereof Alternatively, the function or process may be implemented in software in combination or independently of the hardware element, and the software can be stored in a recording medium.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. The use of neural networks is described in the specification at a high level of generality and it does not provide any details of the integration of the abstract idea to the neural network, except as a general link.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f).
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, the additional elements directed to generic computing elements merely serve to tie the judicial exception to a particular operating environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, and therefore do not amount to significantly more.  See Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984.  Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art") See MPEP 2106.05(f). In addition, the use of neural networks is well-understood, routine, and conventional in the art.  See, e.g., Dailey et al., US Patent No. 6,917,952 (col. 10, lines 10-12), noting that “The preferred embodiment uses neural networks, and conventional methods of training them as are known in the art.”  See also, Hao et al., US 2014/0086495 (par. 73), noting “Methods for defining and training artificial neural network models are well-known to those skilled in the art, and any such method can be used in accordance with the present invention.”  Accordingly, the additional element directed to a neural network fails to add significantly more to the claims.
Dependent claims 2-12, 14-16 further refine the abstract idea. Dependent claims 3-5, 7, 14-16 recite a working memory and a long-term memory as additional elements. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of units”, “a language embedding unit”, “a fashion coordination knowledge creation unit”, “a dialog creation unit”, “a reading unit ”, “a requirement estimation unit”, “a writing unit”, “a category-specific fashion item creation unit”, “a fashion item probability calculation unit”, “a fashion coordination evaluation unit”, “a fashion item determination unit”, “a value estimation unit”, in claims 1-12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim does not provide adequate structure to perform the claimed functions as recited by the “units”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 15 depends directly from claim 14 and fail to cure the deficiencies noted above and is therefore rejected for the same reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 depends directly from claim 14 and is therefore rejected for the same reasons. 
Claim limitations “ a plurality of units”, “a language embedding unit”, “a fashion coordination knowledge creation unit”, “a dialog creation unit”, “a reading unit ”, “a requirement estimation unit”, “a writing unit”, “a category-specific fashion item creation unit”, “a fashion item probability calculation unit”, “a fashion coordination evaluation unit”, “a fashion item determination unit”, “a value estimation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0308149 (hereinafter; Guo) in view of US Pub. No. 2014/0344102 (hereinafter; Cooper).
Regarding claim 1, Guo discloses:
An apparatus for providing fashion coordination knowledge based on a neural network having an explicit memory, Guo [0021] discloses a system and method for helping users by showing them new outfit combinations; [0028] discloses a neural network model for detecting and classifying clothing items.
a fashion coordination knowledge creation unit configured to create fashion coordination knowledge through the neural network having the explicit memory by using the embedding vector acquired by the language embedding unit as an input; Guo [0022] discloses a mechanism for showing a user how to get more out of their closet. The systems and methods rely on a fashion recommendation engine, where user preferences are signaled by feedback, such as a combination of approved looks and clothing items owned by the user; [0023] discloses a system that learns the type of looks the user prefers.
Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of previously created answers or dialog creation. However, Cooper discloses the following limitations:
the apparatus comprising: a processor connected to a recording medium for executing a plurality of units, said units comprising: a language embedding unit configured to embed a user's question and a previously created answer to acquire a digitized embedding vector; Cooper [0194] discloses an accurate and comprehensive understanding of the customer through explicit user input, behavioral analysis, expert rules and logic. Explicit user input is obtained with an easy-to-use but comprehensive questionnaire, and conjoint analysis (asking a customer his/her preferences between a series of pairs) is utilized to ensure that user input is correctly interpreted and to develop a better understanding of their taste and lifestyle. In addition, artificial intelligence may continuously analyze the customer's feedback as well as their browsing and purchase history to develop a deeper understanding of the customer, and to recommend items that complement items purchased and/or core items to update their existing wardrobe.
and a dialog creation unit configured to create dialog content for configuring the fashion coordination through the neural network having the explicit memory by using the fashion coordination knowledge acquired from the fashion coordination knowledge creation unit and the embedding vector acquired by the language embedding unit as an input, wherein the neural network having an explicit memory includes a working memory, which is a place for storing the question and answer, and a long-term memory, which is a place for storing a feature of a fashion item. Cooper [0021]; [0029] disclose types of memory; [0196] discloses artificial intelligence may continuously analyze the customer's feedback as well as their browsing and purchase history to develop a deeper understanding of the customer, and to recommend items that complement items purchased and/or core items to update their existing wardrobe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the virtual personal shopping system of Cooper in order to automate recommendations of relevant products utilizing expert knowledge (Cooper abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of previously created answers or dialog creation. However, Cooper discloses the following limitations:
The apparatus of claim 1, wherein the dialog content for configuring the fashion coordination, which is created by the dialog creation unit, includes at least one of a request for information to be added to the fashion coordination and an answer for explaining new fashion coordination. Cooper [0198] discloses the input required of users may be minimized by pre-setting fields to their most likely answer (generally the average or mid-point answer, or when relevant, to reflect the information already provided), while allowing users to readily identify the fields which they haven't touched. One method for distinguishing between fields which they've intentionally left on the default settings versus unanswered questions may be based upon whether or not they've answered subsequent questions within that profile format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the virtual personal shopping system of Cooper in order to automate recommendations of relevant products utilizing expert knowledge (Cooper abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, Guo discloses:
A method of providing fashion coordination knowledge based on a neural network having an explicit memory, the method comprising: embedding a user's question and a previously created answer to acquire a digitized embedding vector; Guo [0021] discloses a system and method for helping users by showing them new outfit combinations; [0028] discloses a neural network model for detecting and classifying clothing items.
creating fashion coordination knowledge through the neural network having the explicit memory by using the embedding vector as an input; Guo [0022] discloses a mechanism for showing a user how to get more out of their closet. The systems and methods rely on a fashion recommendation engine, where user preferences are signaled by feedback, such as a combination of approved looks and clothing items owned by the user; [0023] discloses a system that learns the type of looks the user prefers.
Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of previously created answers or dialog creation. However, Cooper discloses the following limitations:
and creating dialog content for configuring fashion coordination through the neural network having the explicit memory by using the embedding vector and the created fashion coordination knowledge as an input, wherein the neural network having an explicit memory includes a working memory, which is a place for storing the question and answer, and a long-term memory, which is a place for storing a feature of a fashion item. Cooper [0196] discloses artificial intelligence may continuously analyze the customer's feedback as well as their browsing and purchase history to develop a deeper understanding of the customer, and to recommend items that complement items purchased and/or core items to update their existing wardrobe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the virtual personal shopping system of Cooper in order to automate recommendations of relevant products utilizing expert knowledge (Cooper abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 14, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of previously created answers or dialog creation. However, Cooper discloses the following limitations:
The method of claim 13, wherein the creating of the fashion coordination knowledge comprises: creating parameters necessary to access the working memory, using the embedding vector and estimating a requirement vector; and classifying fashion items according to predetermined categories and creating a fashion item for each of the categories using the requirement vector acquired from a requirement estimation unit and the long-term memory. Cooper [0198] discloses the input required of users may be minimized by pre-setting fields to their most likely answer (generally the average or mid-point answer, or when relevant, to reflect the information already provided), while allowing users to readily identify the fields which they haven't touched. One method for distinguishing between fields which they've intentionally left on the default settings versus unanswered questions may be based upon whether or not they've answered subsequent questions within that profile format; [0020], [0021], [0025] disclose multiple fashion item categories. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the virtual personal shopping system of Cooper in order to automate recommendations of relevant products utilizing expert knowledge (Cooper abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 15, Guo discloses:
The method of claim 14, wherein the creating of the fashion item for each of the categories comprises: calculating a probability of a fashion item appropriate for a requirement by using the long-term memory and the requirement vector; performing replacement of the fashion item and evaluating newly configured fashion coordination by using the long-term memory, previously created fashion coordination, and the requirement vector; and determining the fashion item from the fashion item probability and a fashion coordination evaluation result. Guo [0044] discloses The outfit generation engine 142 uses two probabilistic ranking models to match templates with user's closet items. The algorithms may be semi-supervised machine learning algorithms. In some embodiments, the outfit generation engine uses two probabilistic ranking models to match templates with user's closet items. The first probability ranking model is based on conditional probability, for example, the relevance probability of a template given a user's personal style preferences, as indicated, for example, by the user's past likes and dislikes. In this way, the first model filters out the templates that are not a style-match with the user. The second model then matches theses style-match templates from the output of the first model with the clothing items in the user's closet. In this way the recommended outfits including clothing that items that match with the user's own clothes and are also aligned with user's personal style.  
Regarding claim 16, Guo discloses:
The method of claim 13, further comprising estimating a value using the neural network having the explicit memory by using a requirement vector, the fashion coordination, and the created dialog content. Guo [0027] discloses The template tagging system 126, which may also be referred to as a template tagging tool, assigns the value of attributes of the outfit shown in the template. The attributes may be specified by a data schema.
Claim(s) 3- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Cooper further in view of US Pub. 2018/0129935 (hereinafter; Kim).
Regarding claim 3, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 1, wherein the fashion coordination knowledge creation unit comprises: a reading unit configured to calculate a value of the working memory to be read; a writing unit configured to delete and add a value of the working memory; a requirement estimation unit configured to create parameters necessary to access the working memory using the embedding vector acquired by the language embedding unit and configured to estimate a requirement vector using the value of the working memory acquired from the reading unit; Kim [0068] discloses he MAC computator 120 may perform a convolution computation using the input buffer device 110, the weight kernel buffer device 140, and the output buffer device 140. For example, the MAC computator 120 may include a plurality of MAC cores 121 to 12i. As described in relation to FIG. 2, each of the plurality of MAC cores 121 to 12i may use a plurality of kernels to perform convolution computations on the input tile Din_T. At this point, the convolution computations may be processed in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
and a category-specific fashion item creation unit configured to classify fashion items according to predetermined categories and create a fashion item for each of the categories using the long-term memory and the requirement vector acquired from the requirement estimation unit.  Guo [0027] discloses Examples of attributes and values are: Clothing Category (Top, Bottom, Setwear, Outerwear, Shoes, Bags, Scarfs).
Regarding claim 4, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 3, wherein the reading unit calculates a weight for a position of the working memory to be read and linearly combines the value of the working memory through a medium of the weight by using parameters acquired from the requirement estimation unit in order to calculate the value of the working memory to be read. Kim [0062-0063] disclose Typically, a convolution computation is performed using processing elements arranged in an array structure. In such an array-structured computator, it is important to control a parameter configured from a weight and a bias, and buffering of input/output data. In addition, in order to enhance a throughput processed for a unit time, buffering of the parameters is important which are input to a convolver computator of an array structure; computation hardware for processing a large computation amount may be efficiently designed by properly dividing the input data, the output data, or the parameters. For example, the CNN 10 may uniformly divide the input data, and read and process the input data in a divided data unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 5, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 3, wherein the writing unit calculates a weight for a position of the working memory to be written and deletes and adds the value of the working memory according to the weight by using parameters acquired from the requirement estimation unit in order to delete and add the value of the working memory. Kim [0068] discloses he MAC computator 120 may perform a convolution computation using the input buffer device 110, the weight kernel buffer device 140, and the output buffer device 140. For example, the MAC computator 120 may include a plurality of MAC cores 121 to 12i. As described in relation to FIG. 2, each of the plurality of MAC cores 121 to 12i may use a plurality of kernels to perform convolution computations on the input tile Din_T. At this point, the convolution computations may be processed in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 6, Guo discloses: 
The apparatus of claim 3, wherein the predetermined categories determined by the category-specific fashion item creation unit are one or more categories corresponding to fashion item wearing positions. Guo [0027] discloses Examples of attributes and values are: Clothing Category (Top, Bottom, Setwear, Outerwear, Shoes, Bags, Scarfs).
Regarding claim 7, Guo discloses:
The apparatus of claim 3, wherein the category-specific fashion item creation unit comprises: a fashion item probability calculation unit configured to calculate a fashion item probability appropriate for a requirement by using the long-term memory and the requirement vector acquired from the requirement estimation unit; a fashion coordination evaluation unit configured to perform replacement of the fashion item and evaluate newly configured fashion coordination by using the long-term memory, previously created fashion coordination, and the requirement vector acquired from the requirement estimation unit; and a fashion item determination unit configured to determine the fashion item from the fashion item probability acquired from the fashion item probability calculation unit and a fashion coordination evaluation result acquired from the fashion coordination evaluation unit. Guo [0044] discloses The outfit generation engine 142 uses two probabilistic ranking models to match templates with user's closet items. The algorithms may be semi-supervised machine learning algorithms. In some embodiments, the outfit generation engine uses two probabilistic ranking models to match templates with user's closet items. The first probability ranking model is based on conditional probability, for example, the relevance probability of a template given a user's personal style preferences, as indicated, for example, by the user's past likes and dislikes. In this way, the first model filters out the templates that are not a style-match with the user. The second model then matches theses style-match templates from the output of the first model with the clothing items in the user's closet. In this way the recommended outfits including clothing that items that match with the user's own clothes and are also aligned with user's personal style.
Regarding claim 8, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 7, wherein the fashion item is determined by the fashion item determination unit multiplying the fashion item probability and the fashion coordination evaluation result and then finding a maximum value. Kim [0103] discloses the use of a max value for computation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 3, further comprising a value estimation unit configured to estimate a value using the neural network having the explicit memory by using the requirement vector acquired from the requirement estimation unit, the fashion 17coordination acquired from the fashion coordination knowledge creation unit, and answer data acquired from the dialog creation unit. Kim [0070] discloses the parameters learnt in a learning stage may be stored in the weight kernel buffer device 140. The learnt parameters stored in the weight kernel buffer device 140 may be provided to the external memory 101 and updated.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 10, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 9, wherein the neural network of the fashion coordination knowledge creation unit receives and learns the value estimated by the value estimation unit and the fashion coordination knowledge. Kim [0070] discloses the parameters learnt in a learning stage may be stored in the weight kernel buffer device 140. The learnt parameters stored in the weight kernel buffer device 140 may be provided to the external memory 101 and updated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, Although Guo discloses systems and methods for fashion coordination, Guo does not specifically disclose the use of weights or value computations. However, Kim discloses the following limitations:
The apparatus of claim 9, wherein the neural network of the value estimation unit performs learning using a difference between the estimated value and training reward data. Kim [0070] discloses the parameters learnt in a learning stage may be stored in the weight kernel buffer device 140. The learnt parameters stored in the weight kernel buffer device 140 may be provided to the external memory 101 and updated; [0105] discloses the MAC computator 220 may perform a convolution computation for the input tile Din_T by using a second sparse weight kernel different from the first sparse weight kernel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems for fashion coordination of Guo with the convolutional neural network of Kim in order to perform computation on input values (Kim abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, Guo discloses:
The apparatus of claim 9, wherein the neural network of the dialog creation unit performs learning using the fashion coordination and a dialog creation probability acquired from the dialog creation unit. Guo discloses the use of probabilistic ranking models in at least [0044] and [0058].
Conclusion
The following art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2017/0068593 (Yoshinaga et al.) discloses a memory system with multiple memory control methods.
US Pub. No. 2010/0202310 (Lee et al.) discloses methods and systems for a bandwidth and memory aggregation system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        
/TIMOTHY PADOT/Primary Examiner, Art Unit 3683